As this court has reversed and ordered a new trial (186 App. Div. 452), the reversal can only be reviewed by defendants stipulating that upon affirmance judgment absolute shall be rendered against them. (Const, art. 6, § 9.) Hence we have no power to certify questions to the Court of Appeals. (Mundt v. Glokner, 160 N. Y. 571; Caponigri v. Altieri, 164 id. 476.) Motions for reargument and for leave to appeal to the Court of Appeals denied, without costs. Present — Mills, Rich, Putnam, Blaekmar and Kelly, JJ.